EXHIBIT 10.31

 

TIVO INC.

 

SEVERANCE PLAN FOR FULL-TIME SENIOR EXECUTIVES

 

This Severance Plan for Full-Time Senior Executives (the “Plan”) sets forth the
plan of Tivo Inc. (the “Company”) with respect to the payment of certain
severance benefits to eligible employees of the Company (the “Severance
Benefits”) in the event of termination without Cause or Involuntary Termination
for Good Reason during the Effective Period (all capitalized terms are defined
below).

 

1. Effective Date and Term. This Plan shall be effective as of March 2, 2005
(the “Effective Date”) and shall terminate upon the one (1) year anniversary of
the date of hire of the Company’s next Chief Executive Officer (“CEO”) whom
shall be hired following the Executive Date (collectively, the “Effective
Period”).

 

2. Eligible Employees. Only those individuals identified by the Board of
Directors of the Company (the “Board”) as eligible to participate in the Plan
(the “Eligible Employees”) shall be eligible to receive Severance Benefits
pursuant to this Plan. In the event that an Eligible Employee’s employment is
terminated for any reason other than not for Cause or an Involuntary Termination
for Good Reason, he or she shall not be eligible for any Severance Benefits
under the Plan.

 

3. Severance Benefits. Subject to Sections 5 and 6 below, in the event of the
termination of an Eligible Employee’s employment by the Company other than for
Cause or an Involuntary Termination for Good Reason by an Eligible Employee
during the Effective Period, an Eligible Employee shall receive the following
Severance Benefits:

 

(a) Cash Award. On the date of an Eligible Employee’s termination of employment
by the Company other than for Cause or an Eligible Employee’s Involuntary
Termination for Good Reason, the Eligible Employee shall be entitled to continue
to receive his or her base salary as in effect immediately prior to such
termination for six (6) consecutive equal monthly installments over the six (6)
month period following such termination, provided, however, to the extent
required under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) in the event the Eligible Employee is deemed to be a “Key Employee”
(as such term is defined under Section 409A of the Code) at the time of such
termination, such payment shall not be made until six (6) months following such
termination or such other time as required to comply with Section 409A of the
Code and any regulations promulgated thereunder.

 

In addition, for the period beginning after the six (6) month anniversary of
such termination and ending one (1) year following the date of such termination,
the Eligible Employee shall be entitled to up to an additional six (6) months of
salary continuation, provided however, that the amount of such additional six
(6) monthly awards shall be reduced, by the amount of compensation received by
the Eligible Employee by a new employer during such

 



--------------------------------------------------------------------------------

additional six (6) month period, to the extent the Eligible Employee commences
new employment. This reduction shall be down to and including zero in the event
the Eligible Employee’s new employment base salary equals or exceeds the amount
of his or her annual base salary payable by the Company as in effect immediately
prior to such termination.

 

(b) Acceleration of Equity Awards. On the date such termination by the Company
other than for Cause or an Eligible Employee’s Involuntary Termination for Good
Reason occurs, the outstanding and unvested options to purchase the common stock
of the Company, restricted stock or other equity awards granted under any equity
plan of the Company then held by the Eligible Employee shall be accelerated in
part, such that an additional amount of outstanding awards that would have
vested had the Eligible Employee remained an employee of the Company for twelve
(12) months following the date of such termination of employment shall become
automatically vested and exercisable and shall remain exercisable for such
period of time following the termination of the employment of the Eligible
Executive as provided for by the specific agreements governing each such award.

 

(c) Benefits Continuation. Provided the Eligible Employee elects continued group
health plan coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), the Company shall pay for the applicable premium
amount for the Eligible Employee and his or her dependents until the earlier of
(i) the date which is one (1) year following the date of the Eligible Employee’s
termination of employment other than for Cause or Involuntary Termination for
Good Reason, and (ii) the date which the Eligible Employee is first covered
under any other group health plan, which does not contain any exclusion or
limitation, as set forth in Section 4980B(f)(2)(B)(iv) of the Code.

 

4. Defined Terms. For purposes of this Plan, the following definitions shall
apply:

 

(a) “Cause” means termination of employment due to means (i) conviction of, a
guilty plea with respect to, or a plea of nolo contendere to a charge that the
Eligible Employee has committed a felony under the laws of the United States or
of any state or a crime involving moral turpitude, including, but not limited
to, fraud, theft, embezzlement or any crime that results in or is intended to
result in personal enrichment at the expense of the Company or an affiliate;
(ii) material breach of any agreement entered into between the Eligible Employee
and the Company or an affiliate that impairs the Company’s or the affiliate’s
interest therein; (iii) willful misconduct, significant failure of the Eligible
Employee to perform the Eligible Employee’s duties, or gross neglect by the
Eligible Employee of his or her duties; or (iv) engagement in any activity that
constitutes a material conflict of interest with the Company or any affiliate.

 



--------------------------------------------------------------------------------

(b) “Involuntary Termination for Good Reason” shall mean means that any of the
following are undertaken without the Eligible Employee’s express written
consent: (i) any substantial diminution in his or her title, circumstances of
employment or scope of responsibilities, provided however, this shall not
include internal reassignments within the Company which do not result in
substantial decreases in responsibility, (ii) a reduction by the Company in his
or her base compensation as in effect on the Effective Date or (iii) a
relocation of his or her principal office more than fifty (50) miles from his or
her location as in effect on the Effective Date.

 

5. Change of Control. In the event of a Change of Control of the Company during
the Effective Period, this Plan shall immediately be terminated and have no
further force or effect and no additional Severance Benefits shall be payable
hereunder. For purposes of the Plan, “Change of Control” is definedas set forth
in the Change of Control Severance Agreement entered into by such Eligible
Employee with the Company.

 

6. Release. The payment of all Severance Benefits described herein shall be
conditioned upon each Eligible Employee’s individual execution of and failure to
revoke a release (the “Release”) on the Eligible Employee’s termination date of
in the form attached hereto and incorporated herein as Exhibit A. Such Release
shall specifically relate to each Eligible Employee’s rights and claims in
existence at the time of execution and shall confirm Eligible Employee’s
obligations to the Company. It is understood that, as specified in the Release,
an Eligible Employee shall have a certain number of calendar days to consider
whether to execute the Release and an Eligible Employee may revoke such Release
within seven (7) calendar days after execution. In the event an Eligible
Employee does not execute the Release within the applicable period, or if an
Eligible Employee revokes such Release within the subsequent seven (7) day
period, this Plan shall be null and void for the applicable Eligible Employee.

 

7. Taxes. Any amount payable hereunder shall be subject to applicable federal,
state and local tax withholding.

 

8. Choice of Law. This Plan shall be construed and interpreted, and the rights
of the parties shall be determined, in accordance with the laws of the State of
California, without regard to the conflicts of law provisions thereof.

 

9. Assignment. The Company may assign this Plan and its rights and obligations
hereunder in whole, but not in part, only to any corporation or other entity
with or into which the Company may hereafter merge or consolidate or to which
the Company may transfer all or substantially all of its assets if, in any such
case, said corporation or other entity shall by operation of law or expressly in
writing assume all obligations of the Company hereunder as fully as if it had
been originally made a party hereto; the Company may not otherwise assign this
Plan or any of its rights and obligations hereunder. Subject to the foregoing,
the terms and provisions of this Plan shall be binding upon any successor to the
Company (including without limitation, any purchaser or assignee of all or
substantially all of the assets of the Company), and such successor shall
accordingly be liable for the payment of all benefits which become due and
payable under the Plan with respect to the Eligible Employees. An Eligible
Employee may not assign or transfer any rights or obligations hereunder. Subject
to the foregoing, this Plan shall

 



--------------------------------------------------------------------------------

inure to the benefit of, and shall be binding upon, the Company and the Eligible
Employees and their respective successors and permitted assigns.

 

10. Severability. In the event that any one or more of the provisions contained
in this Plan shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Plan or any other such instrument.

 



--------------------------------------------------------------------------------

 

Exhibit A

Release

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of this         
day of                     , 200    , between                      (the
“Executive”), and TiVo Inc. (the “Company”) (collectively referred to herein as
the “Parties”), effective eight days after the Executive’s signature (the
“Effective Date”), unless the Executive revokes his or her acceptance as
provided in Paragraph 4(c), below.

 

WHEREAS, the Executive was a senior officer of the Company, and a participant in
the Executive Severance Plan adopted by the Company effective as of
                     (the “Severance Plan”);

 

WHEREAS, the Parties agree that events have occurred that trigger the terms of
the Severance Plan;

 

WHEREAS, the Company and the Executive now wish to document the termination of
their employment relationship and fully and finally to resolve all matters
between them;

 

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:

 

1. Termination of Positions as Officer and Employment. The Executive’s positions
as an officer and an employee of the Company are terminated effective as of
                                 (the “Termination Date”).

 

2. Payment of Accrued Wages. The Executive acknowledges that he has been fully
compensated for all accrued wages through the Termination Date, including
accrued, unused vacation, less applicable taxes and other authorized
withholding.

 

3. Severance Benefits. The Executive shall receive Severance Benefits as
described in the Severance Plan.

 

4. General Release of Claims by the Executive.

 

(a) The Executive, on behalf of himself and his or her executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which the Executive is or has been a
participant by virtue of his or her employment with the Company (collectively,
the “Company Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements,

 



--------------------------------------------------------------------------------

controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which the Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the Termination Date, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever the Executive’s employment by the Company or the separation
thereof, and any and all claims arising under federal, state, or local laws
relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, and claims of any kind that may be brought in
any court or administrative agency including, without limitation, claims under
Title VII of the Civil Rights Act of 1964, as amended, 42 USC Section 2000, et
seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42 USC Section 1981,
et seq.; the Age Discrimination in Employment Act, as amended, 29 USC Section
621, et seq.; the Equal Pay Act, as amended, 29 USC Section 206(d); regulations
of the Office of Federal Contract Compliance, 41 CFR Section 60, et seq.; the
Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the The
Executive Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
and the California Fair Employment and Housing Act, California Government Code
Section 12940, et seq.

 

Notwithstanding the generality of the foregoing, the Executive does not release
the following claims:

 

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

 

(iii) Claims to continued participation in the Company’s group medical, dental,
vision, and life insurance benefit plans pursuant to the terms and conditions of
the federal law known as COBRA; and

 

(iv) Claims for indemnity under the bylaws of TiVo Inc., or as provided for by
Delaware law.

 

(b) THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

(c) Older Worker’s Benefit Protection Act.

 

The Executive agrees and expressly acknowledges that this Release includes a
waiver and release of all claims which he has or may have under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”). The following terms and conditions apply to and are part of the waiver
and release of the ADEA claims under this Release:

 

(i) This paragraph, and this Release are written in a manner calculated to be
understood by him.

 

(ii) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which he signs
this Release.

 

(iii) This Release provides for consideration in addition to anything of value
to which he is already entitled.

 

(iv) The Executive has been advised to consult an attorney before signing this
Agreement.

 

(v) The Executive has been granted twenty-one (21) days after he is presented
with this Release to decide whether or not to sign this Release. If he executes
this Release prior to the expiration of such period, he does so voluntarily and
after having had the opportunity to consult with an attorney, and hereby waives
the remainder of the twenty-one (21) day period.

 

(vi) The Executive has the right to revoke this general release within seven (7)
days of signing this Release. In the event he does so, both this Release and the
offer of benefits to him pursuant to the Severance Plan will be null and void in
their entirety, and he will not receive any Severance Benefits.

 

If he wishes to revoke this Release, the Executive shall deliver written notice
stating his or her intent to revoke this Release to the Company’s Chief
Executive Officer, at the offices of the Company on or before 5:00 p.m. on the
seventh (7th) day after the date on which he signs this Release.

 

5. No Assignment. The Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that the Executive may have against the Company Releasees, or any of them. The
Executive agrees to indemnify and hold harmless the Company Releasees from any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting such assignment or transfer of any
right or claims under any such assignment or transfer from The

 



--------------------------------------------------------------------------------

Executive. Provided, however, that the preceding sentence shall not apply with
respect to a claim challenging the validity of this general release with respect
to a claim under the Age Discrimination in Employment Act, as amended.

 

6. No Actions. The Executive represents and warrants that he is not presently
aware of any injury for which he may be eligible for workers’ compensation
benefits. The Executive agrees that if the Executive hereafter commences, joins
in, or in any manner seeks relief through any suit arising out of, based upon,
or relating to any of the Claims released hereunder or in any manner asserts
against the Company Releasees any of the Claims released hereunder, then the
Executive will pay to the Company Releasees against whom such claim(s) is
asserted, in addition to any other damages caused thereby, all attorneys’ fees
incurred by such Company Releasees in defending or otherwise responding to said
suit or Claim. Provided, however, that the Executive shall not be obligated to
pay the Company Releasees’ attorney’s fees to the extent such fees are
attributable to claims under the Age Discrimination in Employment Act or a
challenge to the validity of the release of claims under the Age Discrimination
in Employment Act.

 

7. Nondisparagement. The Executive agrees that neither he nor anyone acting by,
through, under or in concert with him shall at any time in the future disparage
or otherwise communicate negative statements or opinions about the Company, its
Board members, officers, employees, services, products or business. The Parties
agree that it would be difficult, if not impossible, for the Company to
demonstrate the amount of actual damages flowing from a breach of this
provision. Therefore, the Parties agree that if the Executive breaches this
Paragraph 7, then the Company shall be entitled to liquidated damages per breach
of $10,000, in addition to reasonable attorneys’ fees and costs incurred in
establishing the breach. The Parties further agree that any assertion that the
Executive has breached this Paragraph 7 shall be submitted to a single neutral
arbitrator affiliated with AAA in Santa Clara County, California, said
arbitrator to be chosen by mutual agreement or, if the Parties are unable to
agree, by AAA, in accordance with its procedures for the selection of
arbitrators. Each Party shall submit letter briefs not to exceed three pages,
and declaration evidence in support of its position, and shall submit the matter
to hearing upon ten business days’ notice.

 

8. Cooperation. The Executive agrees to give reasonable cooperation, at the
Company’s request, in any pending or future litigation or arbitration brought
against the Company and in any investigation the Company or any third party may
conduct. The Company shall reimburse the Executive for reasonable out-of-pocket
expenses incurred by him, as a result of the Company’s request that the
Executive cooperate with it pursuant to this Paragraph 8.

 

9. Confidential Information; Return of Company Property.

 

(a) The Executive will not divulge to unauthorized persons, or use for any
unauthorized purpose, any “Confidential Information,” as such term is defined in
the Proprietary Information and Inventions Agreement, executed by the Executive.

 

(b) The Executive agrees that all notes, memoranda, reports, drawings,
blueprints, manuals, materials, data and other papers and records of every kind
which he created, or which came into his or her possession, at any time during
his or her employment by the Company,

 



--------------------------------------------------------------------------------

relating in any way to the business of the Company, are the sole and exclusive
property of the Company (the “Company Documents”). The Executive shall deliver
all Company Documents to the Company within five (5) business days of the
Termination Date.

 

(c) The Executive shall return to the Company within five (5) business days of
the Termination Date all equipment of the Company in his or her possession or
control.

 

10. Agreement Not to Solicit Company Employees. The Executive agrees that, for a
period of one (1) year after the Resignation Date, he will not solicit or
encourage, or cause others to solicit or encourage, any employees of the Company
to terminate their employment with the Company.

 

11. Taxes. To the extent any taxes may be payable by the Executive for the
benefits provided to him by Severance Plan beyond those withheld by the Company,
the Executive agrees to pay them himself and to indemnify and hold the Company
and the other entities released herein harmless for any tax claims, liabilities,
fines or penalties, and associated reasonable attorneys’ fees and costs,
resulting from any failure by him to make payments required of the Executive.

 

12. In the Event of a Claimed Breach. All controversies, claims and disputes
arising out of or relating to the Executive’s employment by the Company, or the
termination of that employment, the Severance Plan, or this Release shall be
resolved by final and binding arbitration before a single neutral arbitrator in
Santa Clara County, California, in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”). The
arbitration shall be commenced by filing a demand for arbitration with the AAA
within 14 (fourteen) days after the filing party has given notice of such breach
to the other party. The Company shall pay all administrative costs of the
arbitration and arbitrator fees. Unless otherwise prohibited by law, the
arbitrator shall award the prevailing party costs, reasonable attorneys’ fees
and expert fees, if any. Notwithstanding the foregoing, it is acknowledged that
it will be impossible to measure in money the damages that would be suffered if
the Parties fail to comply with any of the obligations imposed on them under
Paragraph 9 hereof, and that in the event of any such failure, the aggrieved
Party will be irreparably damaged and will not have an adequate remedy at law.
Any such Party shall, therefore, be entitled to injunctive relief, including
specific performance, to enforce such obligations, and if any action shall be
brought in equity to enforce any of the provisions of Paragraph 9 of this
Release, none of the Parties hereto shall raise the defense that there is an
adequate remedy at law.

 

13. Choice of Law. This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

 



--------------------------------------------------------------------------------

14. Notices. All notices, demands or other communications regarding this Release
shall be in writing and shall be sufficiently given if either personally
delivered or sent by facsimile or overnight courier, addressed as follows:

 

  (a) If to the Company:

 

TiVo Inc.

2160 Gold Street

Alviso, CA 95002-2160

Phone: (408) 519-9100

Fax: (408) 519-5330

Attn: Chief Executive Officer

 

  (b) If to the Executive:

 

[insert]

 

15. Severability. Except as otherwise specified below, should any portion of
this Release be found void or unenforceable for any reason by a court of
competent jurisdiction, the parties intend that such provision be limited or
modified so as to make it enforceable, and if such provision cannot be modified
to be enforceable, the unenforceable portion shall be deemed severed from the
remaining portions of this Release, which shall otherwise remain in full force
and effect. If any portion of this Release is so found to be void or
unenforceable for any reason in regard to any one or more persons, entities, or
subject matters, such portion shall remain in full force and effect with respect
to all other persons, entities, and subject matters. This paragraph shall not
operate, however, to sever the Executive’s obligation to provide the binding
release to all entities intended to be released hereunder in exchange for the
Severance Benefits.

 

16. Understanding and Authority. The parties understand and agree that all terms
of this Release are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided.

 

17. Integration Clause. This Release, the Proprietary Information and Inventions
Agreement executed by the Executive, and the Severance Plan contain the entire
agreement of the parties with regard to the Executive’s employment and the terms
of separation thereof, and supersede and replace any prior agreements as to
those matters. This Release may not be changed or modified, in whole or in part,
except by an instrument in writing signed by the Executive and the Chief
Executive Officer of the Company.

 



--------------------------------------------------------------------------------

18. Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.

 

The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE

     

TiVo Inc.

[insert name]      

By:

  [insert name]            

Title:

  [insert]

 